Citation Nr: 1429838	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-09 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2014.  A transcript of the hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.
The issues pertaining to service connection for a cervical spine disability, as well as higher ratings for the lumbosacral spine disability and radiculopathy of the lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for tinnitus and bilateral hearing loss; the Veteran did not appeal.

2.  The evidence received since the April 2004 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, and does not raise a reasonable possibility of so substantiating the claim.

3.  The evidence received since the April 2004 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss disability, and raises a reasonable possibility of so substantiating the claim.

4.  Bilateral hearing loss disability was not shown in service, was not manifest within one year of discharge from service, and is not shown to be associated with service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Bilateral hearing loss disability was not incurred or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A July 2007 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed that his claims for tinnitus and hearing loss had been previously denied, and that new and material evidence was necessary to reopen these claims.  He was advised of the bases for the previous denials and instructed that any evidence he submitted must be new and related to the bases for the previous denials.  He was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claims.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  VA examinations for the Veteran's hearing loss have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board also notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the undersigned advised the Veteran and his representative as to the evidence necessary to substantiate the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Board observes that the RO reopened the claim of entitlement to service connection for  hearing loss and considered it on the merits.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

Service connection for tinnitus and bilateral hearing loss disability was denied in an April 2004 rating decision.  The RO indicated that there were no service medical records showing tinnitus, and no evidence of a current diagnosis of tinnitus.  With respect to the hearing loss, the RO determined that there was no objective evidence to confirm exposure to excessive noise during service, and no evidence of a relationship between hearing loss and service. 

The evidence of record at the time of the April 2004 rating decision included available service treatment records.  They indicate that on induction and separation, the Veteran's hearing was normal on spoken voice testing.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's hearing.

In June 2007, the Veteran submitted his petition to reopen the claims of entitlement to service connection for tinnitus and a hearing loss disability.  He also submitted a statement by P.M.B., M.D., indicating the author's opinion that it was more likely than not that the current hearing loss was related to acoustic trauma during service.  

Added to the record since the April 2004 rating decision, in addition to the medical statement submitted by the Veteran in June 2007, are VA medical records.  They include the report of a December 2008 VA examination.  The examiner diagnosed bilateral sensorineural hearing loss.  She indicated that no formal audiometric testing was performed during the Veteran's service, and that spoken voice testing suggested that the Veteran's hearing was normal bilaterally.  She pointed out that there were no complaints of tinnitus in the medical records.  She also indicated that the Veteran had a positive history of occupational noise exposure as a civilian.  She concluded that the current hearing loss had occurred subsequent to active duty service, noting that it was consistent with age-related hearing loss.  She opined that it was less likely as not that hearing loss was related to service.  She further indicated that although the Veteran's current report was of tinnitus in service, there was no evidence of such in the military records.  She opined that tinnitus was less likely as not related to service.  

Also added to the record since the April 2004 rating decision is the report of a September 2012 VA examination.  The examiner concluded that she could not provide an opinion regarding the etiology of the Veteran's claimed tinnitus or bilateral hearing loss disability without resorting to speculation.  She reasoned that no audiological testing was performed during service, and that there was no evidence to support the Veteran's claim of acoustic trauma during service.  

Finally, testimony from the Veteran and his son have been added to the record.  During the March 2014 hearing, the Veteran stated that during service, he was in the signal corps.  He related that during basic training, he was exposed to a grenade explosion.  He indicated that he experienced problems with hearing and ringing in his ears at that time and he had experienced those symptoms since then.  He denied having current ringing in his ears.  His son expressed that he was unsure of whether the Veteran had ever complained of ringing in his ears.  

As discussed, service connection for tinnitus was denied because there were no service records showing tinnitus and no evidence of a current diagnosis of tinnitus.  Since the April 2004 rating decision, no new evidence demonstrating tinnitus in service or a current clinical diagnosis has been added to the record.  In this regard, the Board notes that while he reported tinnitus during service at the December 2008 VA examination, he subsequently testified that he had no ringing in his ears.  The Board thus finds that the critical defect existing at the time of the April 2004 rating decision, namely a current tinnitus disability, has not been cured, and the claim of entitlement to service connection for tinnitus may not be reopened.  

As discussed, service connection for bilateral hearing loss disability was denied because there was no objective evidence confirming exposure to excessive noise during service, and no evidence of a relationship between hearing loss and service.  

Since the April 2004 rating decision, evidence added to the record includes the statement by the Veteran's physician suggesting that hearing loss was related to acoustic trauma during service.  As this statement cures a previously existing defect, the Board finds that the claim of entitlement to service connection for bilateral hearing loss may be reopened.  

However, service connection for bilateral hearing loss disability remains denied.  At the outset, the Board notes that the Veteran has current bilateral hearing loss disability for VA purposes.  However, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, hearing was normal on examinations during service, and the Veteran did not specifically complain of hearing difficulty during service, to include at separation.  The first indication of complaints regarding bilateral hearing loss dates to the Veteran's claim, which he submitted in 2004, many years following his discharge from service.  

The Board acknowledges that a private physician has opined that the Veteran's hearing loss is related to noise exposure during service.  However, the basis for this opinion is unclear, as this provider did not discuss the underlying rationale for his conclusion.  

On the other hand, the December 2008 examiner determined that the current hearing loss is not related to service.  She stated not only that hearing was normal on enlistment and separation, but that a positive history of occupational noise exposure as a civilian led her to conclude that the current hearing loss had occurred subsequent to active duty service, noting also that it was consistent with age-related hearing loss.  She provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include reported noise exposure during and following service.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements, and the unsupported statement of Dr. B.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that his current bilateral hearing loss is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed left ear hearing loss disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA audiologist.  Even if the Veteran's statements asserting that his bilateral hearing loss is related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 


ORDER

New and material evidence having not been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is denied.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.



REMAND

The Veteran seeks service connection for a cervical spine disability.  He asserts that his neck was injured at the same time that he sustained injury to his low back during service.  His competent statements during his March 2014 hearing indicate that he had neck pain at the time of the in-service injury, but that his main concern was his low back.  Because there is evidence of injury in service that may have involved the Veteran's cervical spine, and evidence of current cervical spine disability, the Board concludes that a VA examination is warranted to determine the etiology of the current disability.

The Veteran seeks higher ratings for his lumbosacral spine disability, as well as radiculopathy of the lower extremities.  During his hearing, the presiding VLJ noted that the Veteran used a cane.  At that time, the Veteran submitted a list of the medications he used, many for pain control.  He also described incapacitating episodes during which he required rest due to back and leg pain.  The Veteran was most recently examined by VA in September 2012.  Notably, at that time, the examiner specified that the Veteran used a back brace, but did not indicate that a cane was in use.  Because the hearing testimony and observations by the VLJ suggest worsening of the Veteran's low back and lower extremity disabilities, the Board concludes that an examination is warranted to determine the current severity of the Veteran's disabilities.  

Also during his hearing, the Veteran and his son testified as to the Veteran's recent treatment by two private physicians, one his primary care provider and the other a pain management specialist.  Recent records from these providers have not been added to the record.  The Veteran should be provided with an opportunity to identify these providers so that records might be sought.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide appropriate releases for the private providers he identified during his March 2014 hearing.  Obtain any records sufficiently identified by the Veteran.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cervical spine disability, and to determine the current severity of his lumbosacral spine disability and lower extremity neurological disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Cervical Spine
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present cervical spine disorder began in service or is related to any disease or injury in service by way of causation or aggravation, including service-connected lumbosacral spine and radiculopathy of the lower extremities.  

If it is determined that any existing cervical spine disability has been permanently aggravated by a service-connected disability, including service-connected lumbosacral spine and radiculopathy of the lower extremities, the examiner should distinguish between the base line underlying pathology of the cervical spine disability and the level of disability caused by such aggravation.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Lumbosacral Spine and Lower Extremities
The examiner should report the results of range of motion testing of the thoracolumbar spine and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

Regarding the lower extremity neurological disabilities, the examiner should identify all manifestations of the service-connected radiculopathy and their severity.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


